          Case 1:21-cr-00168-AT Document 29 Filed 09/15/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __9/15/2021__

              -against-
                                                                          21 Cr. 168 (AT)

MICHAEL ROBERTS,                                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       As stated on the record today, Defendant is released from custody pursuant to all
conditions of release stated on the record.

       SO ORDERED.

Dated: September 15, 2021
       New York, New York
